DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action has been issued in response to the amendment filed on August 29, 2022. 
	Claims 13-17 and 20-35 are pending. 
	Applicant’s arguments have been carefully and respectfully considered. Rejections have been maintained where arguments were not persuasive. Also, new rejections based on the amended claims have been set forth. Accordingly, claims 13-17 and 20-35  are rejected, and this action is made FINAL, as necessitated by amendment. 

Response to Arguments
	Applicant argues that the phrase “the plurality of ultracapacitor is” is correct and requests withdrawal of the claim objections.
	The claim limitations recite “the plurality of ultracapacitors is”. The claim should recite: the plurality of ultracapacitors are. The claim objections are maintained.

Applicant’s arguments with respect to claim(s) 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s argument that Powell does not teach or suggest “wherein each of the ultracapacitors of the plurality of ultracapacitors is configured to removably couple to an energy source external to the power device, receive, from the external energy source an inbound energy”.
As seen in the rejection below, claim 13, was rejected under newly added reference Smolenaers (2018/0254732) in combination with Powell.
Smolenaers teaches a plurality of ultracapacitors (173) for powering a power device (vehicle) (Par.185) (Fig.13); wherein each of the plurality of ultracapacitors (173) is configured to: removably electrically coupled to an energy source (77) external to the power device (vehicle) (Par.164 and 185); and receive, from the external energy source (77) an inbound energy (Par.186).

Claim Objections
Claims 15-16, 21-22 and 28 are objected to because of the following informalities:  Claim 15, Line 2; Claim 16, Line 2; Claim 21, Line 1; Claim 22, Line 1; and Claim 28, Line 1 recite the limitation “the plurality of ultracapacitors is”. This appears to be a typo. The limitation should recite: the plurality of ultracapacitors are. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The Specification discloses, in Page 12, Par.59, that the power generation system generates energy in response to rotation of a wheel; and when a vehicle is in motion, as seen in Page 13, Par.60. The specification does not have support for the limitations of “the power generation system of the vehicle is further configured to generate energy during an acceleration of the vehicle” nor the limitation of “the power generation system of the vehicle is further configured to generate energy during a constant velocity of the vehicle.”
Claims 34-35 are interpreted as: the power generation system of the vehicle is further configured to generate energy during motion of the vehicle.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14, 21, 30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al. (2014/0210398) and Smolenaers (2018/0254732).
Claim 13: Powell teaches an energy storage apparatus (1400) for powering a power device (vehicle) (Par.93) (Fig.14), the apparatus comprising: a plurality of ultracapacitors (1410) (Par.95, bank of supercapacitors), wherein each of the ultracapacitors of the plurality of ultracapacitors (1410) is configured to: store an inbound energy as a first energy in an electric field of the plurality of ultracapacitors (1410) (Par.95); and convey, at a same time as each of the other ultracapacitors of the plurality of ultracapacitors (1410), the first energy, as an outbound energy, to a first battery (1420) (Par.95), wherein said first battery (first cell in 1420) (Par.93) is electrically coupled to each of the ultracapacitors of the plurality of ultracapacitors (1410) and configured to: receive the outbound energy from the plurality of ultracapacitors (1410) (Par.95-96); and store said outbound energy as a second energy of the first battery (first cell in 1420) (Par.94, The cells are charged.).  
Powell does not explicitly teach each of the plurality of ultracapacitors are configured to: removably electrically couple to an energy source external to the power device; receive, from the external energy source an inbound energy.
Smolenaers teaches a plurality of ultracapacitors (173) for powering a power device (vehicle) (Par.185) (Fig.13); wherein each of the plurality of ultracapacitors (173) is configured to: removably electrically coupled to an energy source (77) external to the power device (vehicle) (Par.164 and 185); and receive, from the external energy source (77) an inbound energy (Par.186).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Smolenaers in the system of Powell to have had accepted high power from an external device for fast charging (Par.137) to prepare for anticipated high power demand associated with acceleration of the vehicle from stationary (Par.184).
Claim 14: Powell and Smolenaers teach the limitation of claim 13 as disclosed above. Powell teaches further comprising a second battery (second cell in 1420) (Par.93), wherein each of the ultracapacitors of the plurality of ultracapacitors (1410) is configured to: -2-Application No.: 17/541159Filing Date:December 2, 2021convey, at a same time as each of the other ultracapacitors of the plurality of ultracapacitors (1410), the first energy, as the outbound energy, to the second battery (second cell in 1420), wherein said second battery (second cell in 1420) is electrically coupled to each of the ultracapacitors of the plurality of ultracapacitors (1410) (Fig.14) and configured to: receive the outbound energy from the plurality of ultracapacitors (Par.95-96); and store the outbound energy as a third energy of the second battery (Par.94).  
 Claim 21: Powell and Smolenaers teach the limitation of claim 13 as disclosed above. Powell teaches wherein each of the ultracapacitors of the plurality of ultracapacitors (1410) is configured to: receive, at a same time as each of the other ultracapacitors of the plurality of ultracapacitors (1410), an inbound energy from an energy source (1405) (Par.94-95).
Powell does not explicitly teach wherein the plurality of ultracapacitors are further configured to removably electrically couple to the energy source.  
Smolenaers teaches a plurality of ultracapacitors (173) for powering a power device (vehicle) (Par.185) (Fig.13); wherein each of the plurality of ultracapacitors (173) is configured to: removably electrically coupled to an energy source (77) external to the power device (Par.164 and 185); and receive, from the external energy source (77) an inbound energy (Par.186).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Smolenaers in the system of Powell to have had accepted high power from an external source for fast charging (Par.137) while the vehicle is stationary (Par.185) and coupled to the external source.
Claim 30: Powell and Smolenaers teach the limitation of claim 13 as disclosed above. Powell teaches wherein the first battery is further configured to convey the second energy to a load, wherein the load is a vehicle (Par.93).  
Claim 33: Powell and Smolenaers teach the limitation of claim 14 as disclosed above. Powell teaches a first battery and second battery (cells in the 1420) comprise a battery field (Par.93, Field of batteries, as many as desired in order to power the motor vehicle.).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Powell et al. (2014/0210398) and Smolenaers (2018/0254732) as applied to claim 13 above, and further in view of Gale et al. (2011/0163717).
Claim 15: Powell and Smolenaers teach the limitation of claim 13 as disclosed above. Powell does not explicitly teach wherein the external energy source is a utility grid and wherein the plurality of ultracapacitors are further configured to: removably electrically couple to the utility grid.
Smolenaers teaches the external energy source (77) is a utility grid (Par.186) via a standard 110 volt outlet (Par.168 and 229).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Smolenaers in the system of Powell to have had received charge from typical electrical grid infrastructure (Par.229).

Claims 16-18, 22-24, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al. (2014/0210398) and Smolenaers (2018/0254732) as applied to claim 13 above, and further in view of Inoue et al. (2018/0156144).
Claim 16: Powell and Smolenaers teach the limitation of claim 13 as disclosed above. Powell teaches the plurality of ultracapacitors (1410) are coupled to an energy source (1405) (Par.95).
Powell does not explicitly teach wherein the plurality of ultracapacitors are configured to removably electrically couple to an energy source via one or more diodes biased toward the plurality of ultracapacitors.  
Inoue teaches a capacitor (34) is configured to removable couple to an energy source (32) via one or more diodes (36) biased toward the capacitor (34) (Par.74) (Fig.10).
It would be obvious to one of ordinary skill in the art at the time the invention was filed to have had removably coupled the plurality of ultracapacitors to the energy source via a diode biased towards the plurality of ultracapacitors in Powell as taught in Inoue to have had prevented the charge stored in the capacitors from flowing back to the energy source (Par.74).
Claims 17 and 29: Powell and Smolenaers teach the limitation of claim 13 as disclosed above. Powell does not explicitly teach wherein the first battery is electrically coupled to the plurality of ultracapacitors via one or more diodes biased toward the first battery, and wherein the one or more diodes is configured to prevent a flow of energy from the first battery to the plurality of ultracapacitors, and wherein the first battery is configured to receive outbound energy from the plurality of ultracapacitors via the one or more diodes based, at least in part, on a resistance in the one or more diodes; the resistance in the one or more diodes is based, at least in part, on a voltage level of the first battery and a voltage level of the plurality of ultracapacitors.  
Inoue teaches a first battery (15) is electrically coupled to a capacitor (14) via one or more diodes (D) biased toward the first battery (15) (Fig.13), and wherein the one or more diodes (D) is configured to prevent a flow of energy from the first battery (15) to the capacitor (14), and wherein the first battery (15) is configured to receive outbound energy from the capacitor (14) via the one or more diodes (D) based, at least in part, on a resistance in the one or more diodes (D) (Par.80); the resistance in the one or more diodes (D) is based, at least in part, on a voltage level of the first battery (15) and a voltage level of the capacitor (14) (Par.80).
It would be obvious to one of ordinary skill in the art at the time the invention was filed to have had the first battery coupled to the plurality of ultracapacitors via a diode biased towards the first battery in Powell as taught in Inoue to have had prevented the capacitors from being charged by the battery when the voltage in the capacitors is lower than the voltage of the battery (Par.80).
Claim 18, 22-24 and 26: Powell and Smolenaers teach the limitation of claim 13 as disclosed above. Powell teaches wherein the first battery (first cell of 1420) is further configured to receive the outbound energy from the plurality of ultracapacitors (1410) (Par.95).
Powell does not explicitly teach receive the outbound energy from the plurality of ultracapacitors based, at least in part, on a voltage level of the plurality of ultracapacitors; wherein the plurality of ultracapacitors is configured to resist receiving an energy from the first battery; wherein the first battery is configured to receive the outbound energy from the plurality of ultracapacitors based, at least in part, on a voltage level of the first battery; the first battery is further configured to resist receiving the outbound energy from the plurality of ultracapacitors in response to a voltage level of the first battery exceeding a high threshold voltage; wherein the first battery is directly electrically coupled to the plurality of ultracapacitors in a fixed electrical communication.  
Inoue teaches a first battery (15) receiving outbound energy from a capacitor (14) based, at least in part, on a voltage level of the capacitor (Par.80); the capacitor (14) is configured to resist receiving an energy from a first battery (15) (Par.80, When the voltage of the capacitor is higher than the voltage of the battery the capacitor will not receive energy from the battery.); wherein the first battery is configured to receive the outbound energy from the capacitor (14) based, at least in part, on a voltage level of the first battery (15) (Par.80, If the voltage of the capacitor is higher than the voltage of the first battery the first battery will receive outbound energy from the capacitor.); the first battery (15) is further configured to resist receiving the outbound energy from the capacitor in response to a voltage level of the first battery exceeding a high threshold voltage (Par.80); wherein the first battery (15) is directly electrically coupled to the capacitor (15) in a fixed electrical communication (Par.80) (Fig.13).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Gale in the system of Powell to have had charged a battery directly connected to a capacitor (Par.35 and 80) without the need of additional power controlling elements.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Powell et al. (2014/0210398) and Smolenaers (2018/0254732) as applied to claim 13 above, and further in view of Schlosser (2020/0039379).
Claim 25: Powell and Smolenaers teach the limitation of claim 13 as disclosed above. Powell does not explicitly teach wherein the first battery is further configured to store 400 volts, and wherein the plurality of ultracapacitors are configured to store 400 volts.  
Schlosser teaches a first battery configured to store 400 volts, and a plurality of ultracapacitors configured to store 400 volts (Par.2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Schlosser in the system of Powell to have had sufficient power needed to operate electrical consumers requiring high voltages (Par.2).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Powell et al. (2014/0210398) and Smolenaers (2018/0254732) as applied to claim 13 above, and further in view of Reis et al. (2011/0189507).
Claim 27: Powell and Smolenaers teach the limitation of claim 13 as disclosed above. Powell does not explicitly teach wherein the first battery is electrically coupled to the plurality of ultracapacitors via one or more wires or cables configured to conduct more than 100 amperes across a voltage differential of more than 100 volts.  
Reis teaches a first battery (120) is electrically coupled to  capacitor (130) via one or more wires or cables (112) configured to conduct more than 100 amperes across a voltage differential of more than 100 volts (Par.25 and 31-32).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Reis in the system of Powell to have had a battery to capacitor electrical connection capable of sustaining the power supplied between the battery and the capacitor (Par.25).

Claims 28 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al. (2014/0210398) and Smolenaers (2018/0254732)  as applied to claim 13 above, and further in view of Erlston et al. (2011/0320074).
Claim 28: Powell and Smolenaers teach the limitation of claim 13 as disclosed above. Powell teaches wherein the plurality of ultracapacitors are coupled to an energy source (1405) of the power device, wherein the power device is a vehicle, wherein the energy source (1405) of the power device is a power generation system of the vehicle configured to generate energy in response to a motion of the vehicle (Par.94-95).
Powell does not explicitly teach the plurality of ultracapacitors are further configured to removably electrically couple to the energy source of the power device.
Erlston teaches an electric power storage device (supercapacitor) removably electrically coupled to an energy source (generator) of a power device (vehicle) (Par.18).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Erlston in the system of Powell to have had controlled when the generation function is activated and power is stored in the ultracapacitors (Par.18).
Claims 34-35: Powell, Smolenaers and  teach the limitation of claim 28 as disclosed above. Powell teaches the power generation system (1415) of the vehicle is further configured to generate energy during motion of the vehicle (Par.94, During breaking of the vehicle, while the vehicle is slowing down and still in motion.).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Powell et al. (2014/0210398) and Smolenaers (2018/0254732)  as applied to claim 13 above, and further in view of Hikiri et al. (2015/0343909).
Claim 32: Powell and Smolenaers teach the limitation of claim 13 as disclosed above. Powell does not explicitly teach wherein the first battery is further configured to: receive, outbound energy from the plurality of ultracapacitors in response to a voltage level of the first battery dropping below a low threshold value.
Hikiri teaches a first battery (40) configured to: receive, outbound energy from a capacitor (20) in response to a voltage level of the first battery (40) dropping below a low threshold value (Par.33 and 51).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Hikiri the system of Powell to have had increased a capacity dischargeable from the battery (Par.51) thereby ensuring the loads can receive adequate power from the battery.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859         

                                                                                                                                                                                               /RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        September 30, 2022